18 N.Y.3d 869 (2012)
962 N.E.2d 275
938 N.Y.S.2d 850
2012 NY Slip Op 60573
In the Matter of ANONYMOUS, an Attorney and Counselor-at-Law, Appellant.
DEPARTMENTAL DISCIPLINARY COMMITTEE FOR THE FIRST JUDICIAL DEPARTMENT, Respondent.
Motion No: 2011-1197
Court of Appeals of New York.
Submitted November 21, 2011.
Decided January 10, 2012.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for a stay dismissed as academic.